KESSLER, J.
¶ 36. (concurring). I agree with the entirety of the Majority opinion. I write separately to point out from the record some additional fiscal effects Wis. Stat. § 66.0502 will likely have on the City of Milwaukee, and only on the City of Milwaukee, showing this statute is only of local concern.
¶ 37. When considering the passage of Wis. Stat. § 66.0502, the legislature's own research group, the Legislative Fiscal Bureau, prepared a report highlighting the likely impact elimination of municipal residency requirements would have. Only one city was focused on — Milwaukee. No other Wisconsin city was shown by the Bureau report to be impacted. The clear implication is that the impact was local to Milwaukee only.
¶ 38. According to the Bureau report, the City of Milwaukee and the Milwaukee Public School System (MPS) are two of the State's largest municipal employers. Both are units of local government.1 Both share identical geographic boundaries. According to the Bureau, the City was one of only thirteen municipalities *656in Wisconsin that required all of their employees to live within municipal boundaries, and MPS was the only school district of which it was aware that required all employees to live within its district boundaries.
¶ 39. A report in the record by the consulting firm SB Friedman (Friedman)2 analyzed the actual impact of prohibiting employee residency requirements on cities of similar size to Milwaukee. Friedman reported that the percentage of city employees who lived outside of the city stabilized about eleven years after the residency requirement was removed. In Detroit, the percentage of non-residents stabilized at forty-five percent of the employees; the percentage of non-resident employees stabilized at sixty percent in Baltimore. Friedman predicted that sixty percent of Milwaukee employees would become non-residents. There is no evidence in the record of any other Wisconsin municipality that will be similarly affected by an exodus of its employees.
¶ 40. Friedman calculated the average annual retail purchases per household of retail goods, food and beverages from stores in the City of Milwaukee. The average household spending for such goods was $13,899. Friedman projected that 3940 households would leave Milwaukee without being replaced by in-migration from other municipalities. These projections are not refuted in the record. The loss of those households would result in an estimated loss to retail businesses in Milwaukee of $54,722,660, solely because of Wis. Stat. § 66.0502. There is no evidence in the record that any other Wisconsin municipality would likely be similarly affected.
*657¶ 41. Milwaukee employs over 7000 people, approximately fifty percent of whom are police officers or firefighters.3 According to Milwaukee Mayor Tom Barrett's October 30, 2010 affidavit, $366.8 million of Milwaukee's budget is spent on salaries and wages. Barrett further indicates that fifty percent of Milwaukee's total operating costs go towards salaries for police officers and firefighters.
¶ 42. Friedman identifies the average annual income of Milwaukee employees as $54,703. Friedman projects the outflow of the high-income Milwaukee employees will cause a reduction in the tax base of $622 million in residential land values and $27 million in retail property values. A loss of $649 million from the Milwaukee tax base will obviously directly impact Milwaukee's ability to pay for necessary infrastructure, services and wages. There is no evidence in the record that any other municipality would likely be similarly affected.
¶ 43. If Friedman's prediction of a sixty percent loss of Milwaukee's employee residents comes to pass, Milwaukee will be paying non-resident employees approximately $229,752,6004 annually as a direct result of Wis. Stat. § 66.0502. There is no evidence in the record that any other Wisconsin municipality would likely be similarly affected.
¶ 44. I am authorized to state that Judge Kitty Brennan joins this concurrence.

 See Wis. Stat. § 115.01(3) and Wis. Stat. ch. 62.


 The report was a part of the City of Milwaukee's submissions in support of its motion for summary judgment. It is a part of the record before us.


 This statistic is taken from the affidavit of City of Milwaukee Mayor Tom Barrett and is in the record before us. The figures have not been disputed in the record.


 Sixty percent x 7000 employees = 4200; 4200 employees x $54,703 (average wage) = $229,752,600.